Mr. Presiding Justice Niehaus delivered the opinion of the court. 3. Street railroads, § 135*—when question whether pedestrian crossing track is guilty of contributory negligence is for jury. In an action for personal injuries sustained while the plaintiff was about to cross a street car track in the business district of a town where the tracks of a steam railroad company were located about one hundred feet away, and where just before the plaintiff was struck by the car in question, which was going at the rate of twelve to fifteen miles an hour, his attention was suddenly directed to a bell ringing on the gate tower of the railroad, and he for an instant looked in that direction and did not see the street car, and where there was an ordinance requiring the street car to be under complete control of the motorman as it approached street crossings, held that the question as to whether the plaintiff was guilty of contributory negligence was one for the jury, and that .the judgment for plaintiff should be affirmed.